

117 S924 IS: Rural America Health Corps Act
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 924IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mrs. Blackburn (for herself, Mr. Durbin, Ms. Murkowski, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a demonstration program to provide payments on eligible loans for individuals who are eligible for the National Health Service Corps Loan Repayment Program. 1.Short titleThis Act may be cited as the Rural America Health Corps Act.2.National health service corps rural provider loan repayment demonstration program(a)In general(1)EstablishmentThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a demonstration program to provide payments on the principal of and interest on any eligible loan for eligible individuals described in paragraph (2). (2)Eligible individualsTo be eligible for payments under the program under this section, an individual shall—(A)be eligible to participate in the Loan Repayment Program under section 338B of the Public Health Service Act (42 U.S.C. 254l–1), but not be participating in such Loan Repayment Program; and (B)agree to the requirements described in subsection (b)(1).(b)Procedure(1)RequirementsTo be eligible to receive assistance under this section, an eligible individual shall—(A)comply with all rules and requirements described in section 338B of the Public Health Service Act (42 U.S.C. 254l–1), except for the period of obligated service described in subsection (f)(1)(B)(iv) of such section and as provided in paragraphs (2) and (3) of this subsection; and(B)agree to a period of obligated service of 5 years of full-time employment in a health professional shortage area that is a rural area.(2)Payments(A)Service in a rural areaThe Secretary shall pay—(i)for each year of obligated service by an individual pursuant to an agreement under this section, 1/5 of the principal of and interest on each eligible loan, as determined by the Secretary, which is outstanding on the date the individual began service pursuant to the agreement; and(ii)for completion of the fifth and final year of such service, the remainder of such principal and interest.(B)Maximum amountThe total amount of payments under this section to any individual shall not exceed $200,000.(3)Breach(A)Liquidated damages formulaThe Secretary may establish a liquidated damages formula to be used in the event of a breach of an agreement entered into under this section.(B)LimitationThe failure by an individual to complete the full period of service obligated pursuant to such an agreement, taken alone, shall not constitute a breach of such agreement, so long as the individual completed in good faith the years of service for which payments were made to the individual under this section.(4)Applicability of loan repayment program provisionsExcept as otherwise provided in this section, all provisions in subparts II and III of title III of the Public Health Service Act (42 U.S.C. 241 et seq.) pertaining to the administration of, and other requirements with respect to, the Loan Repayment Program described in section 338B of such Act (42 U.S.C.254l–1) shall apply to the demonstration program under this section.(c)DesignationsThe demonstration program under this section, and any providers who are selected to participate in such program, shall not be considered by the Secretary in the designation of health professional shortage areas under section 332 of the Public Health Service Act (42 U.S.C. 254e) during fiscal years 2022 through 2026.(d)ReportNot later than 5 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that evaluates the demonstration program established under this section, including the effects of such program on health care access in rural areas.(e)Health professional shortage areaIn this section, the term health professional shortage area has the meaning given such term in section 332 of the Public Health Service Act (42 U.S.C. 254e).(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $50,000,000 for each of fiscal years 2022 through 2026.